  Case 19-30430       Doc 30    Filed 06/20/19 Entered 06/20/19 13:58:06           Desc Main
                                 Document     Page 1 of 12


                     IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION

In re:                                       )
                                             )
RODNEY ALLEN PINCKNEY,                       )      Chapter 13
                                             )
         Debtor.                             )      Case No. 19-30430
                                             )

    OBJECTION OF MARLENE JONES TO CONFIRMATION OF DEBTOR’S
 CHAPTER 13 PLAN AS AMENDED BY THE AMENDMENT TO CHAPTER 13 PLAN
                     AND REQUEST FOR HEARING

       Marlene Jones (“Jones”) files this objection to confirmation of the Chapter 13 Plan of
Rodney Allen Pinckney (the “Plan”) [Doc. No. 4], as amended by Amendment to Chapter 13
Plan [Doc. No. 29], requests a hearing on this Objection, and respectfully shows the Court the
following in support thereof:

       1.     On April 1, 2019 (the “Petition Date”), the Debtor filed a bankruptcy petition
under Chapter 13 of the Bankruptcy Code.

      2.      As of the Petition Date, the Debtor was indebted to Jones in the amount of
$51,120.76. Jones timely filed a proof of claim in the Debtor’s bankruptcy case.

        3.     On October 19, 2018 a judgment in favor of Jones against the Debtor was entered
in the General Court of Justice, District Court Division of Mecklenburg County, North Carolina
(Civil Action 18-CVD-7043) (the “Judgment”). A copy of the Judgment is attached hereto as
Exhibit A.

      4.     Upon entry, the Judgment became a lien on all real property owned by the Debtor
in Mecklenburg County, North Carolina.

       5.      On January 8, 2019 the Judgment was transcribed to Gaston County, North
Carolina where the Debtor also owns real property and became a lien on the real property owned
by the Debtor in Gaston County.

        6.      The Debtor’s Chapter 13 petition was filed at 11:53:40 AM on April 1, 2019 in
order to stay a Sheriff’s auction in Mecklenburg County of certain real property owned by the
Debtor. The Sheriff’s auction was scheduled for noon on April 1, 2019.

       7.      On March 27, 2019, the Debtor had filed a motion in State Court requesting a
temporary restraining order, preliminary injunction and permanent injunction enjoining the
execution sale which was heard ex parte by the District Court.




118131997_1
  Case 19-30430        Doc 30     Filed 06/20/19 Entered 06/20/19 13:58:06              Desc Main
                                   Document     Page 2 of 12


       8.    On March 27, 2019, the District Court entered an order denying the Debtor’s
motion. A copy of the order is attached hereto as Exhibit B.

       9.     On March 27, 2019, the Debtor’s counsel filed a Motion to Set Aside the
Judgment. The Motion to Set Aside the Judgment and the Motion for Temporary Restraining
Order, Preliminary Injunction and Permanent Injunction were noticed for hearing on April 8.
2019.

        10.     Notwithstanding the filing of his Chapter 13 petition, counsel for the Debtor took
the position that the Debtor was entitled to move forward with his motions in the State Court.
Counsel for Jones sent a letter to counsel for the Debtor, a copy of which is attached hereto as
Exhibit C, outlining that such action would be in violation of the automatic stay. Counsel for
the Debtor insisted on moving forward with the hearing. Counsel for Jones filed a Suggestion of
Bankruptcy and appeared in State Court and notified the State Court of the Chapter 13 petition.
On April 19, 2019, counsel for the Debtor, with the Debtor and his spouse, appeared in State
Court and attempted to move forward with the hearing. The District Court ruled that the
Bankruptcy petition stayed any further action in State Court.

        11.    The Plan, as amended, calls for the Debtor to make one thousand dollar
($1,000.00) monthly payments for a period of sixty (60) months. In addition, Section 2.3 of the
Plan provides that the Debtor will make additional payments to the Chapter 13 Trustee from the
sale of 227 Harrison Street, Charlotte, NC 28208. The Debtor’s schedules disclose that the
Debtor only owns a one half (1/2) interest in this property. The Debtor’s proposed monthly
payments plus the funds from the proposed sale of the Debtor’s interest in this property will not
generate enough proceeds to fund a one hundred percent (100%) payout under the Plan. The
Debtor’s Plan hinges entirely upon the happening of a speculative, contingent event that may or
may not occur up to five (5) years in the future and is, therefore, not feasible.

        12.    Jones objects to the confirmation of the Plan for the following reasons:

               a.    Jones does not accept the Plan;

               b.   The Plan was not proposed in good faith as required under 11 U.S.C. §
        1325(a)(3);

                c.     The Plan violates 11 U.S.C. § 1325 in that it does not provide that Jones will
        retain the liens securing her claims until payment in full of her claims;

               d.     The Plan fails to provide for payment, in full with interest at the legal rate,
        of Jones’ fully secured claim;

              e.    The Debtor will be unable to make all payments under the Plan and to
        comply with the Plan;

               f.   The Debtor’s schedules fail to list which property or properties that the
        Debtor claims as exempt;

               g.    The Debtor has failed to make any Plan payments;

118131997_1
  Case 19-30430        Doc 30     Filed 06/20/19 Entered 06/20/19 13:58:06              Desc Main
                                   Document     Page 3 of 12


               h.    The action of the Debtor in filing the petition was not in good faith;

               i.    The Debtor failed to disclose in his schedules that he transferred real estate
        on October 12, 2018 (138 S. Cloudman Street, Charlotte, NC) which was the day of the
        hearing in the State Court that resulted in the Judgment;

               j.    The Debtor has failed to comply with the provisions of Chapter 13 and the
        applicable provisions of Title 11;

                k.    The value, as of the effective date of the Plan, to be distributed to Jones is
        less than the allowed amount of her claim;

              l.    The Amendment to the Plan undervalues the collateral securing the
        Judgment; and

               m.    Such other reasons as may appear at the hearing.

       WHEREFORE, Jones respectfully requests that the Court deny confirmation of the Plan,
conduct a hearing on this objection, and requests that the Court grant Jones such additional relief
as she may be entitled to under the facts and the applicable law.


        This 20th day of June, 2019.

                                       /s/Robert H. Pryor_______________
                                       Robert H. Pryor, N.C. State Bar No. 10483
                                       McGuireWoods LLP
                                       201 North Tryon Street (28202)
                                       PO Box 31247
                                       Charlotte, NC 28231
                                       Telephone: 704.343.2071
                                       Facsimile: 704.444.8766
                                       E-mail: bpryor@mcguirewoods.com
                                       Attorneys for Marlene Jones




118131997_1
  Case 19-30430       Doc 30     Filed 06/20/19 Entered 06/20/19 13:58:06             Desc Main
                                  Document     Page 4 of 12


                               CERTIFICATE OF SERVICE

        I hereby certify that the foregoing OBJECTION OF MARLENE JONES TO
CONFIRMATION OF DEBTOR’S CHAPTER 13 PLAN AS AMENDED BY THE
AMENDMENT TO CHAPTER 13 PLAN AND REQUEST FOR HEARING has been
served electronically or by mailing a copy thereof, first class U.S. mail, postage prepaid to the
following:

Ford Motor Credit                 Ford Motor Credit Company        Charlotte Division
PO Box 542000                     PO Box 62180                     401 West Trade Street
Omaha, NE 68154-8000              Colorado Springs CO 80962-       Charlotte, NC 28202-1633
                                  2180
Marlene Jones                     First Citizens Bank              First Citizens Bank Trust
8418 Galena View Drive            1024 Alleghany St                Company
Charlotte, NC 28269-7178          Charlotte, NC 28208-3890         P O Box 25187
                                                                   Raleigh NC 27611-5187
North Carolina Department of      Office of the Tax Collector      Mecklenburg County Tax
Revenue                           Mecklenburg County Tax           Collector
Bankruptcy Unit                   Collector                        PO Box 71063
P.O. Box 1168                     P.O. Box 31637                   Charlotte, NC 28272-1063
Raleigh, NC 27602-1168            Charlotte, NC 28231-1637

Rodney Allen Pinckney             Gaston Radiology                 Presbyterian Pathology Group
8525 Hammonds Street              PO Box 603498                    PO Box 4370
Charlotte, NC 28214-1436          Charlotte, NC 28260-3498         Florence, SC 29502-4370

Portfolio Recovery Associates     Warren L. Tadlock                Novant Health
LLC                               5970 Fairview Road               PO Box 1123
PO Box 41067                      Suite 650                        Minneapolis, MN 55440-1123
Norfolk VA 23541-1067             Charlotte, NC 28210-2100
Synchrony Bank                    Jeanne Ann Pennebaker            Mecklenburg Radiology
c/o PRA Receivables               Bochicchio & Pennebaker,         Associates
Management, LLC                   PLLC                             PO Box 221249
PO Box 41021                      10130 Perimeter Parkway          Charlotte, NC 28222-1249
Norfolk, VA 23541                 Suite 200
                                  Charlotte, NC 28216-0197
Internal Revenue Service
P.O. Box 7317
Philadelphia, PA 19101-7317

        This 20th day of June, 2019.


                                              /s/Robert H. Pryor_______________
                                              Robert H. Pryor



118131997_1
Case 19-30430   Doc 30   Filed 06/20/19 Entered 06/20/19 13:58:06   Desc Main
                          Document     Page 5 of 12




                         EXHIBIT A
 Case 19-30430        Doc 30     Filed 06/20/19 Entered 06/20/19 13:58:06             Desc Main
                                  Document     Page 6 of 12

  STATE OF NORTH CAROLINA                              IN THE GENERAL COURT OF JUSTICE
                                                            DISTRICT COURT DIVISION
 COTINTY OF MECKLENBURG                                                18-CVD-7043


 MARLENE JONES,
                                          Plaintiff,
                                                       JUDG                         OF
 v.
                                                                GAINST                         RODNBY
 RODNEY PINCKNEY AND                                                                   f-1
                                                                                       ( --r
 ANTOINETTE PINCKNEY,




      THIS MATTER came on
2018 upon the Motion of Plaintiff
Pinckney ("Defendant") (the "Motion");

        The Court, after review of the Motion, the Court file, the Clerk of Court's Entry of Default
entered October 1, 2018, and after having considered arguments of counsel for Plaintiff and
testimony from Plaintiff Marlene Jones, hereby orders Judgment in favor of Plaintiff Marlene
Jones and against Defendant Rodney Pinckney in the amount of $47,681.87, such sum consisting
of the following amounts:

        $10,649.90 for consequential and incidental damages resulting from Defendant's breach of
his lease agreement with Plaintiff, as alleged in Plaintiff s Third Claim for Relief in her Verified
Amended Complaint;

      510,743.99 as alleged      in Plaintiffs Fifth Claim for Relief in her Verified          Amended
Complaint;

         $2,400 for Defendant Rodney Pinckney's failure to refund rent to Plaintiff ($800.00),
failure to return Plaintifls security deposit to Plaintiff ($800.00), and for failing to pay plaintiff s
electrical bill ($800.00);

        $2,400 for Plaintiff s collection of rent from Plaintiff for the period of February,2018 as
alleged in Plaintiff s Second Claim for Relief in her Complaint, Motion for Temporary Restraining
Order, and Preliminary Injunctibn, such sum trebled from $800.00 as the Court finds Defendant
willfully committed a violation of North Carolina General Statute 7 5-1.1 et. sgll. for collection of
rent while Defendant's leased premises were unfit and uninhabitable; and,

       Pursuant to North Carolina General Statute 1D et. seq. and the clear and convincing
testimony of Plaintiff Marlene Jones, which Defendant did not challenge at the hearing on the
Motion, the Court finds Defendant Rodney Pinckney's conversion and/or trespass to the personal
property of Marlene Jones to be willful and wanton and/or malicious and the Court awards punitive
     Case 19-30430       Doc 30     Filed 06/20/19 Entered 06/20/19 13:58:06             Desc Main
I                                    Document     Page 7 of 12

     damages against Defendant Rodney Pinckney for twice the value of the property destroyed, in an
     amount of $21 ,487.98.

              With respect to the punitive damage award, the Court found clear and convincing evidence
     that Defendant Rodney Pinckney converted, destroyed, and/or trespassed upon the personal
     property of Plaintiff as alleged in Paragraphs 65 of the Verified Amended Complaint by, among
     other things, trespassing upon the personal property of Plaintiff and destroying and/or converting
     it, and also converting for his own personal use a tent and lawnmower of Plaintiff; further, pursuant
    to North Carolina General Statute lD-50, the Court awards punitive damages because the
    uncontested testimony of Marlcnc Joncs and unanswered Verified Amended Contplaint nrake ulcar
    to the Court that Defendant Rodney Pinckney converted andlor trespassed on Plaintiff s property
    in a malicious, intentional manner, and on repeated occasions, acting out of vengeance toward
    Plaintiff during the pendency of proceedings before this Court. In particular, without limitation, in
    awarding punitive damages, the Court has evaluated and reviewed the evidence and factors set
    forth in North Carolina Generai Statute 1D-35 relating to (a) the reprehensibility of the defendant's
    motives and conduct, (b) the likelihood, at the relevant time, of serious harm, (c) the degree of the
    defendant's awareness of the probable consequences of its conduct, (d) the duration of the
    defendant's conduct, (e) the actual damages suffered by the claimant, and (f) the existence and
    frequency of any similar past conduct by the defendant.

            WHEREFORE, based on the foregoing, the Court enters Judgment against Defendant and
    in favor of Plaintiff in the amount of $47,681.87 together with costs and pre and post-judgment
    interest taxed against Defendant.




                                                          Alicia D. Brooks, District Court Judge




            WHEREFORE, the Clerk of Court GRANTS the Motion and enters default against
    Defendant Rodney Pinckney and default judgment against Defendant Rodney Pinckney in favor
    of Plaintiff Marlene Jones in the amount of $22,520.19.
Case 19-30430   Doc 30   Filed 06/20/19 Entered 06/20/19 13:58:06     Desc Main
                          Document     Page 8 of 12




                                           Assistant Clerk of Court
Case 19-30430   Doc 30   Filed 06/20/19 Entered 06/20/19 13:58:06   Desc Main
                          Document     Page 9 of 12




                         EXHIBIT B
Case 19-30430   Doc 30   Filed 06/20/19 Entered 06/20/19 13:58:06   Desc Main
                         Document      Page 10 of 12
Case 19-30430   Doc 30   Filed 06/20/19 Entered 06/20/19 13:58:06   Desc Main
                         Document      Page 11 of 12




                         EXHIBIT C
